Exhibit 99.1 For more information, contact: James M. Otterberg Chief Financial Officer (336) 316-5424 Unifi Announces First Quarter 2014 Results GREENSBORO, N.C., October 23, 2013 – Unifi, Inc. (NYSE: UFI) today released preliminary operating results for the first quarter ended September 29, 2013 of its 2014 fiscal year. Net income for the September 2013 quarter was $8.9 million, or $0.46 per share, compared to net income of $2.3 million, or $0.11 per share, for the September 2012 quarter, reflecting gains from improved margins, lower net interest expenses and higher earnings from the Company’s unconsolidated equity affiliates, which were only partially offset by higher expenses for income taxes. Highlights for the September 2013 quarter included: ● Adjusted EBITDA improved to $14.5 million for the September 2013 quarter from $13.8 million for the September 2012 quarter; ● Domestic gross margins improved significantly as a result of higher sales volumes, increased selling margins, and lower expenses for depreciation; ● Earnings from the Company’s unconsolidated equity affiliates increased $5.5 million in the current September quarter compared to the prior year quarter, primarily attributable to Parkdale America; and ● The Company used $5.8 million of excess cash flows from operations to repurchase 249,000 shares of the Company’s common stock. Although net sales decreased $4.2 million or 2.4% to $168.7 million for the September 2013 quarter compared to net sales of $172.9 million for the September 2012 quarter, net income increased by $6.6 million. The decline in overall net sales reflects stronger domestic volumes which were offset by declines in sales volumes for the Company’s International Segment and the negative effects of the weakened currency in Brazil. Unifi Announces First Quarter 2014 Results – page 2 "Improving year-over-year net income by $6.6 million during a quarter in which we experienced a decline in net sales demonstrates the results of our focus on driving financial improvement to our core business through lean manufacturing initiatives, enriching our product mix, and deriving value from sustainability based initiatives,” said Bill Jasper, Chairman and CEO of Unifi. “The positive operating results from the September 2013 quarter provide us with a strong start to our 2014 fiscal year and have enabled us to fund the Company’s strategic growth opportunities and continue our share repurchases.” Cash-on-hand as of September 29, 2013 was $10.3 million, an increase of $1.6 million compared to $8.7 million cash-on-hand as of June 30, 2013. Total debt at the end of the September 2013 quarter was $97.3 million, compared to $97.8 million at June 30, 2013, with a weighted average interest rate of 3.2%. Roger Berrier, President and Chief Operating Officer of Unifi, added: “The success of Repreve continues to drive our global mix enrichment strategy as we provide recycled product solutions to brands and retailers. Our overall business fundamentals remain positive and we feel confident in the continued strength of our underlying domestic performance, even against the backdrop of an economy that remains uncertain and a sluggish retail environment. We expect operating conditions in Brazil and China to improve and become more favorable as we move through the 2014 fiscal year, which will help yield better results from our international businesses.” The Company will provide additional commentary regarding its first quarter results during its earnings conference call on October 24, 2013, at 8:30 a.m. Eastern Time. The call will be webcast live at http://investor.unifi.com/ and will be available for replay approximately two hours after the live event and will be archived for approximately twelve months. Additional supporting materials and information related to the call, as well as the Company's financial results for the September 2013 quarter, will also be available at http://investor.unifi.com/. -continued- Unifi Announces First Quarter 2014 Results – page 3 Unifi, Inc. (NYSE: UFI) is a multi-national manufacturing company that produces and sells textured and other processed yarns designed to meet customer specifications, and premier value-added (“PVA”) yarns with enhanced performance characteristics. Unifi maintains one of the textile industry’s most comprehensive polyester and nylon product offerings. Unifi enhances demand for its products, and helps others in creating a more effective textile industry supply chain, through the development and introduction of branded yarns that provide unique performance, comfort and aesthetic advantages. In addition to its flagship REPREVE ® products – a family of eco-friendly yarns made from recycled materials – key Unifi brands include: SORBTEK
